Title: From Thomas Jefferson to Louisa Catherine Johnson Adams, 8 August 1807
From: Jefferson, Thomas
To: Adams, Louisa Catherine Johnson



Madam
Monticello Aug. 8. 07

I have duly recieved your letter of the 28th. of July expressing a wish that your brother could find some emploiment in New Orleans in which his knolege of the French and Spanish languages might be made useful. it would have been pleasing to me to have been able to point out such an emploiment, & more so to add that any such was within my powers of appointment, but the only appointments I make there, or in any department, are of the highest officers. they alone appoint to all subordinate places under them. in N. Orleans the Governor, Collector, Naval officer & Surveyor of the port are of my appointment, but each of them appoints those under them; and being responsible for their underagents, are left uncontrolled in their choice as is just. I can do no more therefore than indicate the true sources of appointment there to which your brother should apply. I tender you at the same time the assurances of my high respect & consideration.

Th: Jefferson